Citation Nr: 0527923	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  00-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for anxiety.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a July 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
anxiety, left ear hearing loss, and anxiety disorder.  

The case was transferred to the Buffalo, New York RO in 
September 2000, after the veteran relocated.  The case was 
remanded to the RO in March 2001. 

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  There is no competent medical evidence linking the 
veteran's anxiety to an incident of service.  

3.  The veteran does not have left ear hearing loss.  

4.  The veteran does not have rheumatoid arthritis caused by 
service or manifested within one year of service discharge.  




CONCLUSIONS OF LAW

1.  Anxiety was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Left ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, (2005).

3.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent letters to the veteran in 
July 2001, November 2003, and December 2004, which asked him 
to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to show for service connection.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim.  Moreover, the 
veteran was provided with the text of 38 C.F.R. § 3.159, from 
which the United States Court of Appeals for Veterans Claims 
(Court) took the fourth notification element, in the 
statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was not accomplished in this 
case, as the claim was initiated before the implementation of 
the VCAA.  The Board concludes, however, that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim. 
However, the Court recognized that a case-by-case evaluation 
might be warranted. The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above. The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  The 
veteran asserts that he was treated by a Jerome Jakubiak, MD.  
He provided VA with the address and the RO attempted to 
obtain his records.  Dr. Jakubiak responded and indicated, in 
pertinent part, that he did not have any records on the 
veteran.  The veteran stated that he was treated by Dr. 
Jakubiak for a number of years for anxiety and that he began 
treatment with this physician in 1967 or 1968.  However, Dr. 
Jakubiak stated in his response that he did not start working 
from the address provide by the veteran until 1972, and that 
prior to that time, he worked at the Buffalo, New York VA 
Medical Center and was in the Navy.  Although the veteran has 
disputed this, he has provided no other records or 
information helpful in this regard.  He has not identified 
any additional evidence pertinent to his claim not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Service Connection 

The veteran claims, in essence, that service connection is 
warranted for anxiety, left ear hearing loss, and rheumatoid 
arthritis based upon service incurrence.  He maintains that 
during service, as a rocket launcher instructor, one of his 
troops prematurely fired his weapon, knocking him to the 
ground.  As a result, he caused the veteran to sustain severe 
pain and bruises, resulting in permanent loss of his left ear 
hearing, anxiety, resulting in difficulty swallowing, and 
rheumatoid arthritis.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Certain diseases, including sensorineural hearing loss and 
arthritis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  See Under Secretary for Health letter (October 4, 
1995) (It is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.)

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  

After a thorough review of the entire record, service 
connection is not warranted for any of the aforementioned 
disorders.  

At the outset, service medical records are devoid of 
findings, treatment, or diagnoses for anxiety, hearing loss, 
or arthritis.  On separation examination in February 1967, 
the veteran's hearing was evaluated as 15/15.  There was no 
evidence of acoustic trauma.  

As for the veteran's claim for service connection for 
anxiety, that claim is not substantiated by the evidence of 
record.  After service, the first evidence of anxiety was in 
1996, many years after service.  In February 1996, the 
veteran was seen by VA indicating that he had difficulty 
sleeping at night.  In August 1996, he was seen complaining 
of nervousness.  He was started on Valium to relieve his 
anxiety.  In April 1998, he was treated for another 
condition; however, the diagnosis included anxiety.  

Although the veteran claims that he had anxiety in service, 
the only evidence of record reflective of that is the 
veteran's own statement of such.  As a layperson, he cannot 
provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Based on the foregoing, service 
connection for anxiety cannot be granted.  

As for the veteran's claim for left ear hearing loss, this 
claim, too, must fail.  The veteran's service medical records 
indicated no findings of hearing loss.  Hearing loss was not 
shown within one year of service discharge, or at any time 
thereafter.  The medical records are devoid of findings of 
hearing loss based on VA regulations or at all.  In order to 
prevail on a claim for service connection, there must be 
current evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). Here there is no competent 
medical evidence of any left ear hearing condition.  
Therefore, service connection is denied for this disorder.   

Finally, the veteran also claims rheumatoid arthritis of the 
joints as a result of an incident in service.  He claims that 
he has this disorder as a result of the fall in service.  
Unfortunately, the record does not reflect those findings.  
Not only does the veteran's service medical records not show 
arthritis in service, medical records after service do not 
show the disorder within one year of service discharge.  The 
first medical evidence of record showing that the veteran has 
rheumatoid arthritis  was in September 1994.  In August 1994, 
he was seen with generalized joint pain for two to three 
weeks duration.  Rule out arthritis was the assessment.  By 
September 1994, the veteran was diagnosed with rheumatoid 
arthritis and he has had ongoing treatment for the disorder.  
Unfortunately, however, no medical provider has linked the 
veteran's current rheumatoid arthritis to any event in 
service.  Again, the veteran's lay statements alone cannot 
provide a link of rheumatoid arthritis to an event in 
service.  See Espiritu.  Lacking any medical evidence of his 
rheumatoid arthritis in service, or within one year of 
service discharge, or any medical opinion linking rheumatoid 
arthritis to service, there is no basis upon which to base 
service connection.  Accordingly, service connection for 
rheumatoid arthritis must be denied.  


ORDER

Service connection for anxiety, left ear hearing loss, and 
rheumatoid arthritis is denied.  





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


